Citation Nr: 0515515	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  98-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel




INTRODUCTION

The veteran served on periods of active duty in the Navy from 
September 1967 to September 1969 and from September 1972 to 
October 1974.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 1998, the appellant had a personal hearing at the 
RO with a hearing officer.  In addition, the appellant had a 
videoconference hearing at the RO with the undersigned Judge 
sitting in Washington DC in August 2000.    

The Board remanded the appellant's claim in January 2001 for 
action consistent with Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  

In October 2002, the Board further developed the appellant's 
claim to obtain private hospital medical records.  The Board 
again remanded the appellant's claim in October 2003 to again 
request additional private hospital medical records and for 
actions consistent with Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability. 
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. 1310 (West 
2002); 38 C.F.R. 3.312(a) (2004).  

Several procedural matters need to be addressed.  As an 
initial matter, clarification of the claimants/appellants is 
needed.  The current claimant/appellant is the veteran's 
former spouse, who brought a claim for DIC in 1996 on behalf 
of two of the veteran's children - A.J., born in January 
1982, and D.J., born in March 1984.  Consideration should be 
given to whether, given the current age of these two children 
of the veteran, they should each individually be treated as 
the current claimant/appellant, rather than having their 
mother continue to act as claimant/appellant on their behalf.

Another matter involves clarification of representation.  If 
the two children of the veteran become individual 
claimants/appellants, they should be given an opportunity to 
appoint a representative to assist them.  As for the current 
appellant, the Board notes that she was represented earlier 
by a private attorney.  VA has revoked the authority of this 
attorney to represent VA claimants, effective October 10, 
2001.  At present, the claims file does not indicate that the 
appellant is currently represented by any organization or 
private attorney.  Also, there is no indication in the claims 
file that the RO notified the appellant of the revocation of 
the attorney's authority to represent claimants before VA and 
gave her an opportunity to appoint a different 
representative.  To confuse matters further, the December 
2002 supplemental statement of the case (SSOC) cover letter 
indicates that a copy was sent to the Paralyzed Veterans of 
America (PVA), but the record now before the Board does not 
contain authorization for that organization to represent the 
appellant.  In addition, a March 2004 letter from the Appeals 
Management Center (AMC) indicates that the appellant was sent 
information about various Veterans' Service Organizations.  
Clarification of representation is needed in this 
circumstance.

Also, the record indicates that the December 2004 SSOC was 
sent to the appellant using an incorrect address of record.  
In March 2004, prior documents were mailed by the Appeals 
Management Center (AMC) to an incorrect address.  In August 
2004, the appellant sent in a statement containing her 
current correct mailing address.  Nonetheless, thereafter, 
the AMC sent the December 2004 SSOC to the prior incorrect 
address, rather than to the current appellant's latest 
address of record.  Moreover, if the two children of the 
veteran become individual claimants/appellants due to their 
current age, they should be provided with, at least, the 
December 2004 SSOC and any future correspondence concerning 
their claims and appeals.

Also, additional evidentiary development is needed.  In an 
April 2001 statement, the appellant specifically identified 
that the veteran had received VA outpatient treatment around 
1983 for initial symptoms of claimed cause of his death from 
cancer of the mouth and neck.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2004).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  Determine whether the two children of 
the veteran, on whose behalf the current 
claimant/appellant filed a claim in 1996, 
should become individual 
claimants/appellants on the basis of 
their current age.  If so, all 
appropriate steps should be taken, 
including providing them an opportunity 
to appoint a representative and to submit 
evidence and argument after receiving a 
copy of the December 2004 SSOC.  

2.  If the current appellant (the mother 
of two of the veteran's children) remains 
an appellant, contact her to inform her 
of the revocation of the authority of her 
former attorney to represent claimants 
before VA, effective October 10, 2001, 
and clarify whether she is currently 
represented by a private attorney or by 
an organization.  If necessary, a current 
power of attorney should be obtained for 
her current representative.  

3.  The December 2004 SSOC must be resent 
to the current appellant at her correct 
mailing address, as listed in the August 
2004 statement of record.

4.  Obtain any additional records of 
treatment of the veteran at the VA 
Medical Center in Little Rock, Arkansas 
for the time period from October 1974 to 
October 1989.

5.  Thereafter, if the claim for 
entitlement to service connection for the 
veteran's cause of death remains denied, 
issue a supplemental statement of the 
case (SSOC) to the appellant(s), and give 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must be sent to the correct address and 
contain notice of all relevant actions 
taken on the claim for benefits since 
December 2004.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

